Order entered June 9, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00198-CR

                     RIGOBERTO VAZQUEZ HERNANDEZ, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 203rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F13-59234-P

                                             ORDER
       We GRANT Official Court Reporter Lisabeth L. Kellett’s June 5, 2015 request for an

extension of time to file the reporter’s record. The reporter’s record shall be due THIRTY

DAYS from the date of this order.

       The record on appeal does not contain the trial court’s certification of the right to appeal.

Accordingly, we ORDER the trial court to file, within FOURTEEN DAYS of the date of this

order, a supplemental clerk’s record containing the certification of appellant’s right to appeal.


                                                       /s/    LANA MYERS
                                                              JUSTICE